             Case 2:20-cv-00759 Document 2 Filed 05/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PAUL SHEPHERD,

               Plaintiff,

                       v.                             2:20-cv-00759

GIANT EAGLE, INC.,

               Defendant.

                                     ORDER OF COURT

       Pursuant to 28 U.S.C. § 455, this Court hereby recuses itself from the above-captioned

case and requests that this case be assigned to another member of the Court.


                                             SO ORDERED this 27th day of May, 2020.


                                              s/ Mark R. Hornak
                                             Mark R. Hornak
                                             Chief United States District Judge


cc:    All counsel of record
